Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 9/30/2021, in which claims 1, 7-8, 14-15 are amended. Claims 1-20 are currently pending.
Response to Arguments
The rejections to claims 7, and 14 under 35 U.S.C. § 112(a) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
The rejections to claims 1, 8, 15 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
As to claims 1-20, applicants submit the following arguments:
“To fall into this category, the claims as a whole must be directed per se (i.e., solely) to a method of organizing human activity.”

The examiner respectfully believes this argument to be moot. The rejection of claims 1-20 as being towards an abstract idea without significantly more cites the claims as being directed to steps that can be performed in the mind, i.e. a mental process. Thus the steps do not need to fall within one of the categories of organizing human activity.
“Additionally, the examiner's comments regarding the various components being generic computer components is respectfully traversed. Specifically, the claimed application performs the steps that are recited throughout the claims. Additionally, the interaction of these components is claimed throughout the claims. Accordingly, it is respectfully submitted that the claimed components are not generic computer components but rather specific components that perform functions that cannot be practically performed per se (i.e., solely) within a human mind.”

onfigured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text”. See the below rejection for a detailed description of each additional element’s categorization as a generic computer component or as generally linking the judicial exception to a particular technology. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Applicant’s arguments dated 9/30/2021 have been fully considered, but they are not deemed to be persuasive.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: The specification does not provide proper antecedence for “non-transient computer-readable storage medium”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.
Claim 15 recites a “non-transient computer-readable storage medium” storing instructions to perform various functions. The specification provides no definition for “non-transient” that excludes signals per se. Additionally, the disclosure for “computer-readable storage medium” is open-ended (e.g. use of “may” and exemplary language) [See ¶-59, 80]. Thus, the broadest, reasonable interpretation of “non-transient computer-readable storage medium” encompasses non-statutory subject matter (transmission media) that is unpatentable under 35 U.S.C. 101.
Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101.
Claims 16-20 depend from independent claim 15, and are therefore rejected under the same rationale for at least the same reasoning given above with regard to those claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring/reading, obtaining an end point, remembering the locus, adjusting the end point, obtaining a trigger, and in response to the trigger, chunking new on screen text. 
As to claims 1, 8, and 15, the limitations of monitoring/reading, obtaining an end point, remembering the locus, adjusting the end point, obtaining a trigger, and in response to the trigger, chunking new on screen text, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “monitoring/reading” in the context of this claim encompasses the user manually viewing and reading a received instant message. Similarly, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “obtaining an end point”, “remembering the locus”, “adjusting the end point” in the context of this claim encompasses the steps a user would take when parsing a new communication and moving their focus. Additionally, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “obtaining a trigger” in the context of this claim encompasses the user observing a new message on the screen when it “pops up”.  Finally, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “in response to the trigger, chunking new on screen text” in the context of this claim encompasses the steps a user would take in observing the endpoint of a message (e.g. period or final character) and reading it. If a 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – using “one or more hardware processors” to perform the steps, “a non-transient computer-readable storage medium” to store the instructions, and “assistive technologies (AT)” used to monitor and read the screen, and “configured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text”. The processor that performs the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of collecting information and analyzing the information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the non-transient computer-readable storage medium that stores the instructions is recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing instructions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the assistive technologies (AT) that monitors and reads the screen are mere instructions to apply an exception and recite no more than an idea of a solution or outcome. Neither the specification nor the claims provide details as to how the AT aids the method. See MPEP 2106.05(f). Further, the AT would also be generically linking the use of the judicial exception to a particular technology. See MPEP 2016.05(h). Finally, the limitation “configured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text” would be generically linking the use of the judicial exception to a particular technology (e.g. Instant messaging). See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps, a non-transient computer-readable storage medium that stores the instructions amount to no more than mere instructions to apply the exception using a generic computer component. As discussed above, the additional elements of using assistive technologies (AT) that monitors and reads the screen, and the limitation of “configured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text” do not integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As to claims 2, 9, and 16, the limitations of obtaining a new end endpoint, extracting the text, and providing the extracted text covers performance of the limitations in the mind. The limitation of “obtaining a new end endpoint” in the context of this claim encompasses the steps a user would take in observing the endpoint of a message (e.g. period or final character). The limitation of “extracting the text” in the context of this claim encompasses the user reading the new text. The limitation of 
As to claims 3, 10, and 17, the limitations of a start and end endpoint, updating the end endpoint covers performance of the limitations in the mind. The limitation of “start endpoint and an end endpoint” in the context of this claim encompasses generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. instant message text). See MPEP 2016.05(h). The limitation of “updating the end endpoint” in the context of this claim encompasses the steps a user would take in observing the endpoint of a message (e.g. period or final character). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claim 4, the limitation of a screen reader is mere instructions to apply an exception and recite no more than an idea of a solution or outcome. Neither the specification nor the claims provide details as to how the screen reader aids the method. See MPEP 2106.05(f). Further, the screen reader would also be generically linking the use of the judicial exception to a particular technology. See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 5, 12, and 19, the limitation of a messaging application would be generically linking the use of the judicial exception to a particular technology (e.g. Instant messaging). See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 6, 13, and 20, the limitation of a computer event is recited at a high-level of generality (i.e., as a generic computer event) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 7, and 14, the limitations of a computer event, a keystroke event, and a timer are recited at a high-level of generality (i.e., as a generic computer event, generic keystroke event, and generic timer) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 11, and 18, the limitation of a request for a range of text amounts to retrieving information in memory which has been found by the courts to be insignificant extra-solution activity. The retrieving of information from memory has been found to be well-understood, routine, and conventional functions. See MPEP 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173